DYER, District Judge.
The petitioner in this cause filed his application for citizenship February 11, 1920. This was based upon declaration of intention executed by him August 22, 1917.
Some three months after filing the petition for naturalization in question, the candidate, on his own testimony, returned to Italy, the country of his nativity. Fie was unable to procure a passport from the American authorities. Fie accordingly presented himself before the diplomatic officer of his native land, stationed here in St. Eouis, and procured a passport as an Italian subject. Therein he renewed his oath of allegiance to the monarch governing that country.
Such action is inconsistent with the avowal contained in the declaration of intention of the candidate. His petition for naturalization will accordingly have to be denied for the reason that the declaration of intention has been nullified. A petition for naturalization not predicated on a valid declaration of intention, is void. United States v. Mueller, 246 Fed. 679, 158 C. C. A. 635; and United States v. Vogel (C. C. A.) 262 Fed. 262.
Petition denied.